Sprouse, Justice,
dissenting:
I respectfully dissent from that portion of this decision which holds the $5,500 settlement to be a partial satisfaction of the $10,500 jury verdict. I believe the discussion of the liability of joint tort-feasors has confused the issue in this case.
The amount of damages for which the defendant attorney was responsible was predicted on the amount that would have been recoverable against the mal-practitioner doctor. The plaintiff could have recovered from the doctor only for the injury which he alone inflicted. Potential damages in a suit against the original tort-feasor theoretically could have included those same damages, but the reverse is not true. Damages obtainable in a suit against the doctor would not necessarily include those damages covered by the original tort-feasor. Prosser, Torts, Section 52, pages 320-21, (4th Ed.). Settlement of a damage claim against the original tort-feasor would not have been, in this instance, a partial *811satisfaction of the claim against the malpractitioner doctor. It could not, therefore, be a partial satisfaction of the claim against the malpractitioner attorney.